DAVIDSON, Judge.
Murder is the offense; the punishment, death.
The undisputed evidence shows that appellant and two others entered into a conspiracy to rob the deceased. When the robbery was attempted, deceased resisted — whereupon appellant killed him by shooting him four times with a pistol. After the fatal wounds and before death, the robbery was completed by taking from the deceased his purse containing $107, which the co-conspirators divided among themselves.
Appellant’s written confession was introduced in evidence. It was shown to have been freely and voluntarily made, in accordance with Art. 727, C. C. P., as to which no issue arose under the facts.
Appellant’s exceptions to the charge in which he sought to have the jury instructed to disregard the confession was properly overruled. No exception was reserved to the receipt in evidence of the confession.
The case appears to have been fairly tried. The facts warranted the jury in inflicting the death penalty. Appellant was represented by counsel.
The judgment is affirmed.
Opinion approved by the Court.